Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 31, 2019

The Court of Appeals hereby passes the following order:

A19I0152. ROBIN PORTER PRATER et al. v. KAREN PORTER et al.

      The trial court entered an order dismissing some, but not all, of the claims in
this civil action on December 12, 2018. On December 18, 2018, the trial court issued
a certificate of immediate review, and plaintiff Robin Prater filed this application for
interlocutory appeal on December 31, 2018. We lack jurisdiction.
      An application for interlocutory appeal must be filed within 10 days of the date
on which a timely certificate of immediate review is entered. OCGA § 5-6-34 (b);
Genter v. State, 218 Ga. App. 311, 311 (460 SE2d 879) (1995). Prater’s application
is untimely, as it was filed 13 days after entry of the certificate of immediate review.
Consequently, this application is hereby DISMISSED for lack of jurisdiction. See
Genter, 218 Ga. App. at 311.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           01/31/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.